EXHIBIT 10.1

 

EXECUTION COPY

 

SECOND

AMENDED AND RESTATED

CONSORTIUM AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CONSORTIUM AGREEMENT (this “Agreement”),
effective as of July 31, 2004, is entered into by and between the following
parties:

 

•              WASHINGTON GROUP INTERNATIONAL, INC., an Ohio corporation, and

 

•              BNFL USA GROUP INC., a Delaware corporation (“BNFL-USA”).

 

WITNESSETH

 

WHEREAS:

 

1.             Washington Group International, Inc., formerly known as Morrison
Knudsen Corporation, (hereinafter collectively “Washington Group”) and BNFL-USA
entered into a Consortium Agreement, dated as of June 24, 1998 (the “Original
Agreement”) pursuant to which they formed a consortium for the purpose of
acquiring the Energy Systems business (the “ESBU Business”) and the Government
Operations business (the “GESCO Business”) of CBS Corporation (“CBS”).

 

2.             The Original Agreement set forth the agreement of Washington
Group and BNFL-USA concerning the basis on which the ESBU and GESCO Businesses
would be owned and the basis on which ownership, control and risk would be
shared after the acquisition.

 

3.             On June 24, 1998 Washington Group and BNFL-USA organized WGNH
Acquisition, LLC, a Delaware limited liability company (“WGNH”), for the purpose
of entering into asset purchase agreements with CBS Corporation for the
acquisition of the ESBU and GESCO Businesses and acting as a holding company for
Washington Group’s and BNFL-USA’s interests in the ESBU and GESCO Businesses.

 

4.             WGNH entered into (i) an Asset Purchase Agreement, dated as of
June 25, 1998 (the “ESBU Purchase Agreement”), with CBS covering the acquisition
by WGNH of the ESBU Business, and (ii) an Asset Purchase Agreement, dated as of
June 25, 1998 (the “GESCO Purchase Agreement”), with CBS covering the
acquisition by WGNH of the GESCO Business.  The ESBU Purchase Agreement and the
GESCO Purchase Agreement are sometimes referred to individually as an “Asset
Purchase Agreement” or collectively as the “Asset Purchase Agreements.”

 

--------------------------------------------------------------------------------


 

5.             Washington Group and BNFL-USA amended and restated the Original
Agreement in its entirety as set forth in the Amended and Restated Consortium
Agreement dated March 19, 1999 (“First Amended Agreement”) so as to set forth
their revised agreement concerning the basis on which the ESBU and GESCO
Businesses would be owned, and the basis on which ownership, control and risk
would be shared after the acquisition.

 

6.             Pursuant to the terms of the First Amended Agreement, Washington
Group and BNFL-USA organized the following entities: (a) Westinghouse Government
Services Company LLC, a Delaware limited liability company (“WGS”); (b)
Westinghouse Government Environmental Services Company LLC, a Delaware limited
liability company (“WGES”); and (c) Westinghouse Electric Company LLC, a
Delaware limited liability company (“WELCO”).  Thereafter, pursuant to
agreements dated March 22, 1999: (a) WGNH assigned to WGS and to WGES its rights
under the GESCO Purchase Agreement, and WGS and WGES assumed WGNH’s obligations
under the GESCO Purchase Agreement; and (b) WGNH assigned to WELCO its rights
under the ESBU Purchase Agreement and WELCO assumed WGNH’s liabilities under the
ESBU Purchase Agreement.

 

7.             BNFL-USA organized a wholly-owned subsidiary, BNFL Nuclear
Services Inc., a Delaware corporation (“BNSI”) for the purpose of holding
BNFL-USA’s interests in the GESCO and ESBU Businesses.

 

8.             The acquisition by WGS and WGES of the GESCO Business closed on
March 22, 1999.  The acquisition by WELCO of the ESBU Business closed on
March 22, 1999.

 

9.             Among other agreements entered into by and between or among the
parties hereto and/or their affiliates related to this Agreement, Washington
Group and BNFL-USA entered into a Supplemental Agreement dated March 19, 1999
(“Supplemental Agreement”) and Washington Group, BNSI and WGS entered into an
Economic Rights Agreement dated March 19, 1999 (the “Economic Rights
Agreement”).  Additionally, British Nuclear Fuels plc (“BNFL”) executed a BNFL
Consortium Guarantee dated March 19, 1999 (“BNFL Consortium Guarantee”) and
Washington Group executed a MK Consortium Guarantee dated March 19, 1999 (“MK
Consortium Guarantee”).

 

10.           By memorandum dated April 2, 2003, BNFL communicated to, and
asserted claims against, Washington Group under the First Amended Agreement,
certain of the other agreements referred to in this Agreement, and specified
legal principles (the “BNFL Claims”).  By memorandum dated August 29, 2003,
Washington Group disputed the BNFL Claims and Washington Group asserted claims
against BNFL under the First Amended Agreement, certain of the other agreements
referred to herein and specified legal principles (the “WGI Claims”). 
Washington Group disputes all of the BNFL Claims and further disputes any

 

2

--------------------------------------------------------------------------------


 

liability whatsoever to BNFL or any of its affiliates.  BNFL disputes all of the
WGI Claims and further disputes any liability therefore to Washington Group or
any of its affiliates.

 

11.           Washington Group and BNFL-USA wish (i) to further amend and
restate the First Amended Agreement in its entirety, (ii) to terminate the
Economic Rights Agreement and the Supplemental Agreement, (iii) to mutually
release each other from the BNFL Claims and the WGI Claims, and (iv) to modify
the limited liability company agreements of WGS and WGES, all as set forth in
this Agreement so as to set forth their revised agreement concerning the basis
on which WGS, WGES and WELCO will be owned, and the basis on which contract Fee,
control and risk will be allocated.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, the First Amended Agreement is hereby amended and restated
to read in its entirety as follows:

 

1.0           Ownership, Rights and Obligations in WGS, WGES and WELCO

 

1.1           Assignment of Rights and Release from Obligations With Respect to
WGS

 

(a)           In consideration for the terms of this Agreement, BNFL-USA and
BNSI hereby unconditionally and irrevocably assign to Washington Group their
passive economic right to receive a portion of the gains, profits and losses of
WGS and the WGS Operations and forever renounce any and all ownership interest
in and to the contracts, employees, businesses and any and all other assets
(together, the “WGS Assets”) which were at any time owned by, licensed to or
otherwise held by WGS or its subsidiaries.  Washington Group shall possess all
right, title and interest in and to the WGS Assets and shall at all times
possess free and unfettered access to the WGS Assets for any and all business
opportunities and other uses, and

 

(b)           (i) With the exception of any liabilities arising from matters
occurring on or before July 30, 2004; and (ii) without altering obligations
specified within this Agreement, Washington Group and WGS hereby unconditionally
and irrevocably release and hold harmless BNFL-USA, BNSI and their affiliates at
all levels from any and all obligations as may arise hereafter, with respect to
WGS and the WGS Operations including, without limitation, any obligation to make
any contribution to WGS’ funding

 

3

--------------------------------------------------------------------------------


 

requirements, or any obligation to provide financial assurances with respect to
WGS.

 

1.2           Assignment of Rights and Release from Obligations With Respect to
WGES

 

(a)           In consideration for the terms of this Agreement, BNFL-USA and
BNSI hereby unconditionally and irrevocably assign to WGS their membership
interest in WGES, together with all rights and obligations incidental to that
membership interest and forever renounce any and all ownership interest in and
to the contracts, employees, businesses and any and all other assets (together,
the “WGES Assets”) which were at any time owned by, licensed to or otherwise
held by WGES or its subsidiaries.  Washington Group shall possess all right,
title and interest in and to the WGES Assets and shall at all times possess free
and unfettered access to the WGES Assets for any and all business opportunities
and other uses, and

 

(b)           With the exception of any liabilities arising from matters
occurring on or before July 30, 2004 and without altering obligations specified
within this Agreement, Washington Group and WGS hereby unconditionally and
irrevocably release and hold harmless BNFL-USA, BNSI and their affiliates at all
levels from any and all obligations as may arise hereafter, with respect to WGES
and WGES Operations including, without limitation, any obligation to make any
contribution to WGES’ funding requirements, or any obligation to provide
financial assurances with respect to WGES.

 

1.3           Ownership of WELCO Unchanged

 

BNSI will continue to be the sole member of WELCO, and WELCO will continue to be
managed by a board of directors or managers elected by BNSI.

 

2.0           Definitions

 

2.1           Allocated LLC Indirect Costs shall mean, with respect to a
Washington Group affiliate (other than WGS or WGES) which holds a Section 4.0 or
5.0 contract which affiliate holds, or was created to hold, numerous DOE
contracts, the portion of the affiliate’s overhead which is allocable to the
portion of the affiliate’s business which represents Section 4.0 or 5.0
contracts (this category of cost specifically excludes corporate allocations

 

4

--------------------------------------------------------------------------------


 

of General and Administrative Expense (“G&A”) and other corporate overhead).

 

2.2           Bid and Proposal Costs shall mean those costs incurred in
obtaining a follow-on, extended, or a new contract or subcontract for the
purpose of Sections 4.1 and 5.0 and shall include the necessary and reasonable
time of employees and consultants, insurance, bonding, letters of credit,
guarantees and such other credit support as is appropriate.

 

2.3          Contract-Specific Project Management and Support Activities
(“PM&SA”) shall mean those activities dedicated to a contract, other than a
cost-reimbursement contract (e.g., fixed-priced; time-and-materials), that are
for the purpose of managing and supporting the administrative aspects of
contract performance and which, except for the method of allocation, meet the
FAR 31.203 definition of Indirect Costs.  Examples of PM&SA include, but are not
limited to, the contract site functions of general contract management, finance
and accounting, human resources, contracts & procurement, legal, and facility
costs (this category of cost explicitly excludes G&A).

 

2.4           DOE Contracts and DOE Subcontracts.  DOE Contracts shall mean any
and all contracts that are awarded by the United States Department of Energy
(“DOE”). DOE Subcontracts shall mean those contracts awarded under DOE
Contracts, regardless of tier, for the purpose of performing a portion of the
DOE Contract workscope.

 

2.5           Fee shall mean the amount paid by the customer to the prime
contractor, whether Washington Group, its affiliate, or a third-party, under a
Section 4.1 or 5.0 contract, from a specific pool or account designated in the
contract as being fee, profit or the like but excluding such amounts earned by
non-profit entities and which must be re-invested in the contracts or in
scientific, educational or other not-for-profit purposes.  The Section 2.6 Job
Level Profit calculations are structured such that, where Washington Group or
its affiliates, whether as a prime contractor or subcontractor, has an
arrangement under which another entity or entities shares a portion of the Fee,
such entity’s or entities’ portion of the Fee shall be deducted as part of the
calculation toward reaching Job Level Profit.

 

2.6           Job Level Profit shall mean:

 

(a)   For Section 4.0 and 5.0 cost reimbursement contracts which are either (i)
held by a Special Purpose Entity (“SPE”) to perform a DOE contract, (ii) held by
Washington Group or an affiliate to perform a DOE contract, and not elsewhere
addressed within this definition, or (iii) the DOD Anniston Chemical
Demilitarization contract:

 

5

--------------------------------------------------------------------------------


 

•      Where Washington Group or its affiliate is the prime:  Job Level Profit
means the Fee earned by Washington Group or its affiliate less both Unallowed
Costs and any subcontractors’ Fee share.*

 

•      Where Washington Group or its affiliate is the subcontractor:  Job Level
profit means the Fee earned by the prime contractor less both Unallowable Costs
and the prime contractor’s and any other subcontractors’ Fee share.*

 

•      Where Washington Group or its affiliate is a member of a joint venture
structured such that the members receive distributions:  Job Level Profit means
the distribution received by Washington Group or the affiliate entity that is a
member.

 

(b)   For Section 4.0 and 5.0 contracts, other than cost reimbursable contracts
(e.g., fixed-price; time-and-materials) which are either (i) held by an SPE to
perform a DOE contract, or (ii) a DOE contract held by Washington Group or an
affiliate and not elsewhere addressed within this definition:

 

•      Where Washington Group or its affiliate is the prime:  Job Level Profit
means Washington Group’s or its affiliate’s contract Revenue less direct costs,
PM&SA, Unallowed Costs, and any subcontractors’ Fee share.*

 

•      Where Washington Group or its affiliate is the subcontractor:  Job Level
Profit means the prime contractor’s contract Revenue less direct costs, PM&SA,
Unallowed Costs, and the prime contractor’s and any other subcontractors’ Fee
share.*

 

•      Where Washington Group or its affiliate is a member of a joint venture
structured such that the members receive distributions:  Job Level Profit means
the distribution received by Washington Group or the affiliate entity that is a
member.

 

(c)   For Section 4.0 and 5.0 contracts held by a Washington Group affiliate
(other than WGS and WGES) which affiliate holds, or was created to hold numerous
DOE Contracts and DOE Subcontracts (hereinafter, “LLC”), and examples of which
include THOR Treatment Technologies, LLC (“TTT”), Washington Safety Management
Solutions LLC (“WSMS”) and WGES’ Government Technical Services Division (and its
Engineered Services Department):

 

•      Job Level Profit means the LLC’s DOE Contract and DOE Subcontract revenue
less direct costs, any prime contractor or other subcontractor Fee shares,* and
Allocated LLC Indirect Costs.

 

(d)   A table setting forth the calculations and application of the foregoing
Job Level Profit formulas and identifying contracts for Fiscal Year 2003, is
incorporated as Exhibit A.  The purpose of the definitions set

 

6

--------------------------------------------------------------------------------


 

forth in this Section 2.0 and in Exhibit A, is to ensure that the parties
determine profit, whether referred to as fee, job level profit, or otherwise, on
the same basis that profit had been determined for the respective
Section 2.6(a), (b) and (c) scenarios prior to the effective date of this
Agreement.

 

--------------------------------------------------------------------------------

* where the other prime or subcontractor is an affiliate, asterisked items in
the foregoing equations shall only be excluded if the affiliate’s Fee share is
accounted for within one of the other equations.

 

2.7           Payment Right shall mean the cumulative total of Job Level Profit
under all Section 4.1 and 5.0 contracts and subcontracts and represents
installment payments for the interests of BNFL-USA and of BNSI in WGS and WGES
as conveyed and assigned to Washington Group under the terms of this Agreement. 
Hence, should the foregoing deductions in the Sections 2.6(a) and/or 2.6(b)
calculations for any one or more contracts result in a negative amount, or
should the total of all Sections 2.6(a) and/or (b) contracts or the
Section 2.6(c) Job Level Profit result in a negative amount, then that amount
shall be subtracted from the positive amounts under said categories for purposes
of determining the Payment Right.  Notwithstanding the foregoing, no losses on
any Section 5.0 contracts or subcontracts entered into after the effective date
of this Agreement shall be deducted from any payments to be made to BNSI under
the terms of this Agreement.  Payment Rights shall be calculated on an annual
basis with true-up at the end of each year with no carryover of profits or
losses from year to year.

 

2.8           Revenue shall mean the amount paid to Washington Group or its
subsidiary or affiliate, under a Section 4.1 or 5.0 contract other than
cost-reimbursement (e.g., fixed-price; time-and-material).

 

2.9           Special Purpose Entity (“SPE”), shall mean a legal entity created
by Washington Group or its affiliate for the purpose of performing a specific
contract.

 

2.10         Unallowed Costs shall mean the total of all costs (including,
without limit, fines, penalties, fee withholdings, etc.), which are specifically
unallowable under (i) the terms of the Contracts or (ii) applicable statutory or
regulatory provisions including, without limit, FAR Part 31, DFARS Part 231,
DEAR Part 931, CAS, and applicable disclosure statements.  Unallowed Costs shall
not include any defined benefit plan costs not properly allocable to individual
contracts, overhead, including corporate overhead, G&A expense or Bid and
Proposal costs, allocated by Washington Group or its affiliates; such corporate
allocations will, instead be assessed as part of the Section 6.0 Annual Lump Sum
Allocation and Section 10.3, Responsibility for Pre-Existing Defined Benefits

 

7

--------------------------------------------------------------------------------


 

Obligations.  The Section 2.6 Job Level Project calculations are structured such
that, where Washington Group or its subsidiary, whether as a prime contractor or
subcontractor, has an arrangement under which another entity or entities assumes
a portion of the unallowed costs under the contract or subcontract, such
entity’s or entities’ portion of the Unallowed Costs shall be deducted as part
of the calculation toward reaching Job Level Profit.

 

3.0           Termination and Modification of Agreements/Mutual Release of
Dispute

 

3.1           Consortium Agreement and Related Agreements.  The First Amended
Agreement, the Economic Rights Agreement, and the Supplemental Agreement are
terminated in their entirety.  Notwithstanding the termination of the foregoing
agreements, except as provided otherwise in this Agreement (e.g., without limit,
Sections 1.1(a) and 1.1(b) Assignment of Assets and Section 3.5 mutual
releases), all matters pertaining to WGS, WGES and WELCO on or before July 30,
2004, to include all rights and liabilities arising from or related to matters
occurring on or before July 30, 2004, including, without limitation, any sums
due to BNFL-USA or any of its affiliates under the First Amended Agreement,
including BNSI’s share of WGES distributions and its receipt of its WGS economic
interest, shall be governed in accordance with the provisions of these
terminated agreements for so long as necessary to conclude such matters.

 

3.2           WGS Operating Agreement.  Washington Group may modify the WGS
Limited Liability Company Agreement including, without limit, the dissolution of
WGS, in such manner as it deems appropriate within its full discretion subject
only to the limitation that no such modification may contravene any provision of
this Agreement.

 

3.3           WGES Operating Agreement.  Washington Group will prepare a Second
Amended and Restated WGES Limited Liability Company Operating Agreement (“SA&R
WGES OA”) to place in effect the agreements reached within this Agreement.  The
SA&R WGES OA will modify the membership interest to one hundred percent (100%)
with WGS, shall modify Section 10.2 to permit the one time withdrawal of BNSI,
and shall include such other modifications as Washington Group deems appropriate
within its full discretion subject only to the limitation that no such
modification may contravene any provision of this Agreement.  Thereafter, WGS
may modify the SA&R WGES OA including, without limit, the dissolution of WGES,
in such manner as it deems appropriate within its full discretion subject only
to the limitation that no such modification may contravene any provision of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

3.4           Asset Purchase Agreements and Consortium Guarantees.  Except as
provided otherwise in this Agreement, any rights, obligations and liabilities,
whether joint or severable, that any Party had prior to or after the effective
date of this Agreement under the June 25, 1998 Asset Purchase Agreements,
between CBS Corporation and WGNH Acquisition, LLC, for the GESCO and ESBU
Businesses, as those Asset Purchase Agreements may have subsequently been
amended, remain unaltered by this Agreement.  For the limited purposes of the
obligations that continue or exist under Sections 3.1, 3.4, 10.2, 10.3 and
10.14, the Parties’ respective rights, obligations and liabilities under the
BNFL Consortium Guarantee and MK Consortium Guarantee remain unaltered by this
Agreement.

 

3.5           Mutual Releases of Claims.

 

In consideration of the premises, mutual covenants and other consideration
within this Agreement, except as may otherwise be specifically reserved by this
Agreement (including, without limitation, the claims described at
Section 10.4(b)), BNFL-USA, for itself and all of its affiliates (including
their directors, officers, employees and other agents), forever releases
Washington Group, all of its affiliates, and their respective directors,
officers, employees and agents of all matters specifically raised in the BNFL
Claims, and other related claims which are in the nature of an allegation that
Washington Group violated its obligations under the agreements referenced
herein.  BNFL-USA represents to Washington Group that it is unaware of any other
claims that are in the nature of an allegation that Washington Group violated
its obligations under the agreements referenced herein.  In consideration of the
premises, mutual covenants and other consideration within this Agreement, except
as may otherwise be specifically reserved by this Agreement (including, without
limitation, the claims described at Section 10.4(b)), Washington Group, for
itself and all of its affiliates (including their directors, officers, employees
and other agents), forever releases BNFL-USA, all of its affiliates, and their
respective directors, officers, employees and agents of all matters specifically
raised in the WGI Claims, and other related claims which are in the nature of an
allegation that BNFL-USA violated its obligations under the agreements
referenced herein.  Washington Group represents to BNFL-USA that it is unaware
of any other claims which are in the nature of an allegation that BNFL-USA
violated its obligations under the agreements referenced herein.

 

4.0           Assignment of Payment Right in Fee on Existing Projects

 

4.1           Assignment.  Subject to the terms of this Agreement (including,
without limit, Sections 6.0 and 10.14), and in consideration for the terms of
this

 

9

--------------------------------------------------------------------------------


 

Agreement including, without limitation, Sections 1.1(a) and 1.2(a), Washington
Group hereby unconditionally and irrevocably assigns to BNSI the following
Payment Right (the rights so assigned being referred to as the “Payment
Rights”):

 

(a)   Certain Specified Sites:  Except as provided otherwise at Section 4.1(b)
and (d), below, so long as Washington Group or any of its affiliates has any
contract for work at the following Department of Energy (“DOE”) or Department of
Defense (“DOD”) sites then, for each such contract, Washington Group will pay
forty percent (40%) of its Job Level Profit to BNSI:  Savannah River Site
(“SRS”), South Carolina, Rocky Flats Environmental Technology Site (“RFETS”),
Colorado; Waste Isolation Pilot Plant (“WIPP”), Carlsbad, New Mexico; Anniston
Chemical Weapons Disposal Facility (“ACWDF”), Anniston, Alabama; and West Valley
Demonstration Project (“WVDP”), West Valley, New York.  If, however, Washington
Group or any of its affiliates receives a new scope of work for work that is
different in nature from current work or currently contemplated work at those
sites and contracts listed above and it is the result of a new bid, then that
work may become subject to the ten percent (10%) payment provision set forth in
Section 5.0, below, if both parties agree.  Notwithstanding the above, the
parties agree that, for the project known as the Modern Pit Facility: (i) the
design and construction phase shall be subject to the Section 5.0 Payment Right;
(ii) the operation and maintenance phase shall be subject to the Section 4.1
Payment Right; and (iii) the commissioning phase, if it is a part of the design
and construction phase, shall be subject to the Section 5.0 Payment Right, and,
if it is a part of the operation and maintenance phase, shall be subject to the
Section 4.1 Payment Right.

 

(b)   West Valley Nuclear Services Company.  With respect to the DOE contract
held by Washington Group’s affiliate, West Valley Nuclear Services Company LLC
(“WVNSCO”), Contract No. DE-AC24-81NE44139, to provide service to DOE at WVDP,
beginning as of July 31, 2004, and lasting as long as Washington Group or any of
its affiliates has a contract with DOE for work at the WVDP:

 

i.      The Section 4.1(a) Job Level Profit shall be paid as follows: 
Washington Group shall pay twenty percent (20%) of its or its affiliate’s Job
Level Profit from any such contract to BNSI and twenty percent (20%) of its or
its affiliate’s Job Level Profit from any such contract to BNFL Inc.; and

 

ii.     For the duration that Washington Group or its affiliates holds, and
performs WVDP services under, Contract No. DE-AC24-81NE44139,

 

10

--------------------------------------------------------------------------------


 

the one position at WVNSCO held by BNFL Inc. shall be held on a cost-no-fee
basis.  For the purpose of this Agreement “cost”, as used in the term
“cost-no-fee”, means direct cost plus all fringe benefits, overhead and G&A
costs.  If WVNSCO fills such position with a non-BNFL Inc. employee then, except
through the fault of BNFL Inc. or circumstances listed herein which are beyond
WVNSCO’s reasonable control (e.g., DOE non-approval), Washington Group will pay
to BNFL Inc., as liquidated damages, the total overhead cost, including G&A, for
such WVNSCO employee until said position is filled by a BNFL Inc. employee.

 

iii.    The Parties agree that the rights and obligations under this Agreement
with respect to WVNSCO (i) supersede and supplant, in entirety, the March 20,
2003 letter agreement between Washington Group and BNFL Inc. and (ii) fully
satisfy any and all claims either Party has against the other based on, or
related to, or arising out of actual or alleged noncompliance with a Party’s
obligations under such letter agreement.

 

(c)   Hanford Waste Treatment and Immobilization Plant.  Washington Group
performs under a subcontract (the “WTP Subcontract”) from Bechtel National Inc.
(“BNI”) in furtherance of BNI’s contract with DOE, Contract No.
DE-AC27-01RV14136, for the Hanford Waste Treatment and Immobilization Plant.  So
long as Washington Group or any affiliate has an interest in the WTP
Subcontract, WGI will:

 

i.      General

 

a.     From the December 11, 2000 effective date of the WTP Subcontract, pay
BNFL Inc. sixteen percent (16%) of its Job Level Profit on the WTP Subcontract
and,

 

b.     Washington Group will deliver to BNFL-USA, not less often than once every
three (3) months, a written report on all positions filled or terminated under
the WTP Subcontract, in sufficient detail so as to demonstrate Washington
Group’s compliance with its obligations under this Section 4.1(c).  The report
will also forecast positions Washington Group intends to fill over the ensuing
twelve (12) months (that is, a 12-month rolling staffing plan) so as to assist
BNFL Inc. in promptly filling actual positions once they become available. 
Nothing herein requires Washington Group to terminate the employment of the

 

11

--------------------------------------------------------------------------------


 

persons presently holding Positions under the WTP Subcontract.

 

ii.     Filling WTP Positions.  As a part of the consideration for the transfer
of economic rights and ownership rights under Sections 1.1 and 1.2 above,
Washington Group and BNFL Inc. will, promptly after the date of this Agreement,
enter into a services contract under which Washington Group will provide the
Positions at WTP to BNFL Inc. as follows:

 

a.     Position(s) defined:  Positions means the jobs for individuals available
to Washington Group under the WTP Subcontract.  Union positions shall not be
counted in determining an available Position.  Subcontracted work shall not be
counted in determining an available Position except where such subcontracted
work is either placed with a Washington Group affiliate or is for staff
augmentation or consultant services for assignments of four (4) months or longer
(including extensions).  While staff-level and non-exempt positions will be
counted in determining an available Position, Washington Group will not be
obligated to offer staff-level or non-exempt positions to BNFL Inc.  As used
herein, counted in determining an available Position means that the Position is
included in the pool of personnel from which one (1) out of six (6) Positions
must be provided by BNFL Inc.

 

b.     WTP will provide to BNFL Inc. one (1) out of every six (6) of the total
Positions under the WTP Subcontract, on a cost-no-fee-basis, which Positions
shall be filled as set forth below.

 

c.     Until such time that BNFL Inc. holds one (1) in six (6) Positions under
the WTP Subcontract, every third (3rd) Position shall be filled by a person
provided by BNFL Inc.

 

d.     It is the intention of the parties that there will be a similar mix of
occupations and pay-rates for the Washington Group and BNFL Inc. Positions.  The
BNFL Inc. Positions will be professional or skilled positions primarily in, but
not limited to, the key specialty areas within the WTP Subcontract scope.

 

e.     When the need arises under this Agreement for Washington Group to fill a
Position with a person to be provided by

 

12

--------------------------------------------------------------------------------


 

BNFL Inc., Washington Group will provide BNFL Inc. with written notice of such
need, which notice shall include detailed information about the types of
Positions BNFL Inc. is expected to fill under the WTP Subcontract, with a full
and complete description of the Position including information about the
qualifications necessary for such Position, and the duties involved in
performing the work of that Position.  Washington Group may amend this
information as necessary.

 

f.      Within thirty (30) days of such notification, BNFL Inc. will provide
Washington Group with the names and qualifications of at least three (3) persons
who BNFL Inc. can supply to fill such Position.  BNFL Inc. personnel provided
for such Positions will satisfy all applicable DOE requirements including
FAR/DEAR and classified and sensitive unclassified information requirements.

 

g.     Within fifteen (15) days thereafter, WGI will notify BNFL Inc. of the
person from the names supplied by BNFL Inc. it has selected to fill the
Position.

 

h.     Within sixty (60) days of Washington Group’s notification of the person
selected, BNFL Inc. will ensure that the selected person reports to work at
WTP.  The person provided by BNFL Inc. shall remain in the assignment for the
longer of (i) at least one (1) continuous 365 day period, or (ii) if the
description of the Position provided to BNFL Inc. indicates that the work is
critical path then, absent Washington Group approval, at least one (1)
continuous 730 day period.  Except for circumstances beyond BNFL Inc.’s
reasonable control (e.g., its employee’s death, serious illness, unanticipated
retirement, resignation, or termination of employment for cause, or the WTP
assignment is shorter than one year), should the BNFL Inc. person fail to remain
in such Position for the foregoing durations, Washington Group shall no longer
be obligated to keep that Position filled with a BNFL Inc. person.

 

i.      Sixteen and two-thirds percent (16 2/3%) of Washington Group’s
personnel-based (e.g., incentive compensation, travel, relocation) planned
budgeted unallowables under the WTP Subcontract shall be available to cover BNFL
Inc.’s personnel-based unallowables associated with providing its persons to the
WTP.

 

13

--------------------------------------------------------------------------------


 

j.      If Washington Group fills Positions with non-BNFL Inc. persons in
contravention of the terms of this Agreement then, except through the fault of
BNFL Inc. or circumstances listed herein which are beyond Washington Group’s
reasonable control (e.g., DOE non-approval), Washington Group will pay to BNFL
Inc., as liquidated damages, the total overhead cost, including G&A, for such
Washington Group employee until said Position is filled by a BNFL Inc. employee
or until the Position’s end date, whichever occurs first.  The foregoing
liquidated damages apply to Positions filled on a going-forward basis.  They do
not apply to the Positions filled as of the date of this Agreement except that,
in the event of a termination of any one or more of such Positions, the
re-filling of such Positions with non-BNFL Inc. persons in contravention of the
terms of this Agreement is subject to liquidated damages.

 

k.     If Washington Group or any affiliate has a reduction in force (“RIF”)
under the WTP Subcontract, then: (i) if the RIF is workscope-reduction based, it
shall be conducted without reference to the obligations of this provision and
(ii) for other RIFs, BNFL Inc.’s Positions shall be subject to termination in
the same percentage as its Positions equate to the whole of Washington Group’s
Positions under the WTP Subcontract  (e.g., if the total Positions is 1000, and
BNFL Inc. holds 125 Positions, every eighth (8th) severed Position shall be a
BNFL Inc. person.

 

(d)           THOR Treatment Technologies, LLC.  For any contract entered into
by TTT for use of its technologies, Washington Group will pay forty percent
(40%) of WGES’ Job Level Profit resulting from such work to BNSI.

 

(e)           Washington Safety Management Solutions, LLC.  Neither BNFL-USA,
BNSI, nor their respective affiliates and subsidiaries shall have any ownership
interest in the businesses of WSMS in existence as of the effective date of this
Agreement or thereafter.  Washington Group will pay BNSI ten percent (10%) of
its Job Level Profit earned on and after July 30, 2004, on all DOE contracts and
DOE subcontracts held by WSMS as of July 30, 2004.  DOE contracts and DOE
subcontracts awarded to WSMS on or after July 31, 2004 shall be governed
pursuant to Section 5.0, below.

 

14

--------------------------------------------------------------------------------


 

5.0           Assignment of Payment Right in Future Projects

 

Subject to the terms of this Agreement (including, without limit, Sections 6.0
and 10.14), and in consideration for the terms of this Agreement including,
without limitation, Sections 1.1(a) and 1.2(a), Washington Group hereby
unconditionally and irrevocably assigns to BNSI the following Payment Right (the
rights so assigned also being referred to as the “Payment Rights”): excluding
the contracts and subcontracts addressed at Section 4.1(a) through (e) above
(except where Section 4.1(a) and (e) refers such contracts to this Section 5.0),
Washington Group will pay BNSI ten percent (10%) of its Job Level Profit earned
on all DOE contracts and DOE subcontracts awarded on or after July 31, 2004 to
Washington Group or any of its affiliates at any level; provided however, that
such payment obligation shall begin on July 31, 2004 and shall end after BNSI
receives the payment associated with the month ending September 30, 2012.

 

6.0           Annual Lump Sum Allocation

 

Recognizing that there are costs associated with seeking and corporately
managing the contracts for which Payment Rights apply that are not addressed
elsewhere within this Agreement, Washington Group will withhold or cause to be
withheld from the payments due to BNSI and/or BNSI’s affiliates pursuant to
Sections 4.0 and 5.0, above, the sum of $5,500,000 each year, as BNFL-USA’s
contribution to all general and administrative costs (including Bid and Proposal
Costs) and all other non-contract specific costs incurred by Washington Group
and/or its affiliates (excluding the Section 2.6(c) LLCs) in maintaining the
infrastructure necessary and incidental to performing the contracts and seeking
the new contracts for the projects and work described in Sections 4.0 and 5.0
above.  Washington Group’s right to withhold or cause to be withheld the amount
stated above shall be renegotiated and adjusted if the Contract Earnings (as
used herein “Contract Earnings” has the same meaning as that phrase is used in
WGS’ 2004 financial statements) for the Section 4.0 contracts increase or
decrease by fifteen percent (15%) or more in any year, compared to the 2004
Contract Earnings, provided however, that in no instance shall the sum to be
withheld from the fees due to BNSI and/or BNSI’s affiliates pursuant to this
Section 6.0 exceed $5,500,000 in any one year.

 

7.0           Sale of Division; Westinghouse Trademark and Trade Name

 

7.1           GTSD/EPD Sale.  Washington Group shall cause the Westinghouse
Government and Technical Services Division (“GTSD”), or its Engineered Products
Department (“EPD”) held by WGES to be sold, and shall pay forty percent (40%) of
the “net sales proceeds” to BNFL-USA.  If for any reason GTSD or EPD is not
sold, then the profits will continue to be shared as an existing project in
accordance with Section 4.0 above.  “Net Sales Proceeds” shall mean the amount
received by WGES for the

 

15

--------------------------------------------------------------------------------


 

sale of GTSD or EPD less both (i) reasonable third-party costs associated with
the sale incurred by WGES or Washington Group and (ii) the value, consistent
with Generally Accepted Accounting Principles (“GAAP”) and subject to auditor’s
approval, of any and all liabilities retained by WGES.

 

7.2           Westinghouse Trademark and Trade Name.

 

(a)           Washington Group, through WGS and WGES, possesses certain license
rights to use the name WESTINGHOUSE and associated names and marks (i) as a word
mark, the Circle “W” logo, and the slogan (YOU CAN BE SURE … IF IT’S
WESTINGHOUSE) to identify and promote products and services within the
governmental nuclear fuel cycle business (collectively, the “Westinghouse
Trademarks”) and (ii) as part of trade or corporate names for businesses within
the governmental nuclear fuel cycle business (collectively, the “Westinghouse
Trade Names”) ((i) and (ii) together, the “License Rights”) as those rights
exist under the March 22, 1999 Trademark and Trade Name License Agreement
between CBS Corporation (“CBS”) and WGS, and the March 22, 1999 Trademark and
Trade Name License Agreement between CBS and WGES (collectively, the “License
Agreements”).  Washington Group covenants that it will promptly notify BNFL-USA
of the response of Viacom, Inc. (“Viacom”) (as the successor-in-interest to CBS)
to the notifications to Viacom (as required by Section 7.2 of each of the
License Agreements) of the intended changes in the economic interest in and
ownership of WGS and of WGES, respectively, provided for by this Agreement.

 

(b)           In the event Washington Group determines to cease use of the
Westinghouse Trademarks and Westinghouse Trade Names, within 120 days of such
determination, Washington Group shall notify BNFL-USA in writing and shall
request Viacom’s consent in writing to assign the License Agreements to BNFL-USA
pursuant to the terms of the License Agreements.  Upon the grant of such consent
(which may not be unreasonably withheld or delayed by Viacom), Washington Group
shall cause WGS and WGES to assign their respective License Agreements to
BNFL-USA.  Said assignment of License Agreements shall be subject to a
cross-indemnification, pursuant to which BNFL-USA will indemnify Washington
Group against any claim of trademark or trade name mis-use, or noncompliance
with the terms of the License Agreements arising after the date of assignment,
and Washington Group will indemnify BNFL-USA against any claim of trademark or
trade name mis-use, or noncompliance with the terms of the License Agreements,
arising after the date of this Agreement but before the date of the assignment.

 

16

--------------------------------------------------------------------------------


 

8.0           Dispute Resolution

 

8.1           All disputes relating to or arising out of this Agreement will, in
the first instance, be referred to the Chief Executive Officers (“CEOs”) of
Washington Group’s Energy & Environment business unit and of BNFL Inc. as
representatives of their respective parties.

 

8.2           If the dispute cannot be resolved by the CEOs within sixty (60)
days after it is referred to them, then either party may initiate mediation of
the dispute in accordance with the Center for Public Resources Model Procedure
for Mediation of Business Disputes.

 

8.3           If the dispute has not been resolved within sixty (60) days after
the initiation of the mediation procedure, or if either party will not
participate in mediation, then either party may bring a legal action in a court
of competent jurisdiction in Delaware.  The parties hereby irrevocably submit to
the exclusive jurisdiction of the courts of the State of Delaware and the
Federal courts of the United States of America located in the State of Delaware
solely in respect of the interpretation and enforcement of the provisions of
this Agreement and of the documents referred to in this Agreement, and in
respect of the transactions contemplated hereby, and hereby waive, and agree not
to assert, as a defense in any action, suit or proceeding for the interpretation
or enforcement hereof of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts.  The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of such dispute.

 

9.0           Confidential Information

 

9.1           The parties acknowledge that in order to carry out the purpose of
this Agreement it will be necessary for them to disclose to the other party, and
to its affiliates, confidential and proprietary information of the disclosing
party or its affiliates.

 

9.2           Each party will take reasonable actions to identify to the other
party any information that is confidential or proprietary, which will include
marking or identifying such information (in whatever form it may be embodied) as
“Confidential.” All such information is referred to as “Confidential
Information.”

 

9.3           Each party will treat the other party’s Confidential Information
as confidential, will not disclose it to any other person (other those of its
and its affiliates’ officers, directors and representatives who need to know
such information for the purpose of carrying out the transactions contemplated

 

17

--------------------------------------------------------------------------------


 

by this Agreement) or use it for any purpose other than carrying out the
transactions contemplated by this Agreement.

 

9.4           The restrictions imposed under this Section 9.0 shall remain in
effect

 

(a)           with respect to any Confidential Information that constitutes a
“trade secret” (as defined under the laws of the State of Delaware) of the
disclosing party, so long as it remains a trade secret,

 

(b)           with respect to other Confidential Information, for a period of
three  (3) years following the termination of this Agreement.

 

9.5           The restrictions imposed under this Section 9.0 shall not apply to
any Confidential Information that

 

(a)           at the time of disclosure is available in the public domain or is
known to the receiving party without breach of any obligation of
confidentiality,

 

(b)           is subsequently disclosed by a third party to the receiving party
without any obligation of confidentiality, or

 

(c)           is independently developed by the receiving party without breach
of any obligation of confidentiality.

 

10.0         Miscellaneous

 

10.1         Other Actions. The parties will take all such other actions and
will cause their respective affiliates to take all such other actions as
necessary to fulfill the intent of this Agreement including, without limitation,
the execution of the security agreement referenced in Section 10.4(b) and the
modifications of the other agreements referenced within this Agreement
consistent with the terms of this Agreement.

 

10.2         Timing of Job Level Profit Payments.  Washington Group shall pay or
cause to be paid to BNSI or to BNFL Inc., as appropriate, the provisional Job
Level Profit share amounts provided for under Section 4.0 and Section 5.0, not
less frequently then once per month with payment made within ten (10) days of
the Washington Group entity’s determination, based on the revenue recognized
through that month, of its month results, provided however, that any portion of
the Job Level Profit due for the period from March 20, 2003 through the date of
this Agreement, as referenced in Section 4.1(b), which as of the effective date
of this Agreement has not been paid to either BNSI or to BNFL Inc., and any
portion of the Job Level Profit due for the period from December 11, 2000
through the date

 

18

--------------------------------------------------------------------------------


 

of this Agreement, as referenced in Section 4.1(c)(i)(a), which as of the
effective date of this Agreement has not been paid to either BNSI or to BNFL
Inc., shall be paid to BNSI and/or to BNFL Inc., as appropriate, within ten (10)
work days of the date of this Agreement.  Should the final Job Level Profit due
be more than the provisional Job Level Profit paid to BNSI or BNFL Inc., then
BNSI or BNFL Inc., as appropriate, shall be made whole within thirty (30) days
of the Washington Group entity’s determination of the final Job Level Profit. 
Should the final Job Level Profit due be less than the provisional Job Level
Profit paid to BNSI or BNFL Inc., Washington Group shall be made whole either
through a BNSI or BNFL Inc. reimbursement of the difference or through an offset
against future Job Level Profit payments.  Washington Group will withhold
one-twelfth of the sum referenced in Section 6.0 from the sum otherwise payable
each month to BNSI and to BNFL Inc. under this Section 10.2.

 

10.3         Responsibility for Pre-Existing Defined Benefits Obligations.

 

(a)           Except as otherwise provided in this Section 10.3, the parties’
respective obligations with regard to defined benefit plans (“DBP”) (i.e., the
Westinghouse Government Services Group Pension Plan, a qualified DBP, the
Westinghouse Government Services Executive Pension Plan, a non-qualified DBP,
the Westinghouse Government Services Retirement Medical and Life Insurance Plan,
a non-qualified DBP, and the Westinghouse Safety Management Solutions Pension
Plan which is in the process of a name change to the Washington Safety
Management Solutions Pension Plan, a qualified DBP) in existence as of the
effective date of this Agreement, whether subsequently re-named, or included
with successor DBPs, shall continue unaltered by this Agreement with Washington
Group being responsible for sixty percent (60%) of such obligations and BNSI
and/or BNFL-USA being responsible for forty percent (40%) of such obligations,
provided that the amount of such obligations shall be reduced by (i) any payment
of, or reimbursement for, benefit costs paid by the U. S. government, Viacom, or
any other third party and (ii) any DBP costs taken into account in the
calculation of Job Level Profit.  All references within this Agreement to a
“DBP” or the “DBPs” shall mean the DBPs specifically referenced within this
Section 10.3(a) and no other defined benefit plan.

 

(b)           Washington Group shall be solely (100%) responsible for: (i) the
costs associated with maintaining (i.e., managing the assets) all DBPs after the
effective date of this Agreement except for those administrative costs that are
paid through the DBP assets; (ii) the

 

19

--------------------------------------------------------------------------------


 

obligations resulting from personnel added to such DBPs after the effective date
of this Agreement; (iii) any obligations under DBPs resulting from any willful
misconduct or gross negligence by Washington Group or its affiliates that causes
any third party, including but not limited to, the U. S. government or Viacom
not to pay or reimburse Washington Group or its affiliates for benefit costs
that would otherwise be paid for or reimbursed by such third party; (iv) any
obligations resulting from a court decision or settlement involving a DBP and a
finding of willful misconduct or gross negligence on the part of Washington
Group or any of its affiliates to the extent that, as a result of such court
decision or settlement, such DBP is required to provide benefits in excess of
the benefits that would have been provided under the written terms of the DBP as
in effect on the effective date of this Agreement; and (v) any obligations
resulting from new benefits (as opposed to the growth of existing benefits) that
accrue under the DBPs after the effective date of this Agreement with respect to
existing personnel, provided that this section (v) shall not be construed to
prevent any such obligations directly allocable to an individual contract
addressed by this Agreement from being taken into account in the calculation of
Job Level Profit if such obligations would otherwise be properly taken into
account in such calculation.

 

(c)           Should BNSI and/or BNFL-USA fail to meet its payment obligation
hereunder, payments will include interest at the prime rate.

 

(d)           Washington Group shall indemnify, defend and hold harmless BNSI,
BNFL-USA, and their affiliates from any claim or liability including, but not
limited to, attorneys’ fees and expenses, with respect to any obligation under
DBPs resulting in whole or in part from any willful misconduct or gross
negligence by Washington Group or any of its affiliates, except to the extent
that BNSI and BNFL-USA are specifically responsible for such obligations
pursuant to this Section 10.3.

 

10.4         Audit and Oversight Rights.

 

(a)           Forecasts.  Washington Group will deliver to BNFL-USA, not less
often than quarterly, a financial update report of actual results that also
forecasts BNSI’s anticipated earnings under its Payment Rights.

 

(b)           Pre-Agreement Distributions/Economic Interest Payments. 
Notwithstanding the Section 3.5 mutual releases, as to any claim

 

20

--------------------------------------------------------------------------------


 

pertaining to the sums due to BNFL USA or any of its affiliates under the First
Amended Agreement, including BNSI’s share of WGES distributions and its receipt
of its WGS economic interest arising from the parties’ relationship as it
existed under the First Amended Agreement, should any adjustment be necessary
and proper as a result of any third-party audit contemplated by the First
Amended Agreement or this Agreement, such adjustment shall promptly be made, and
any resulting payments will include interest at the prime rate.

 

(c)           This Agreement.  BNFL-USA shall have the right, at its expense, to
cause to be audited any and all accounts of any and all contracts and projects
referenced herein to ensure that payments have been made in accordance with the
terms of this Agreement and consistent with Cost Accounting Standards (“CAS”). 
Washington Group agrees that it will make all of its and its affiliates’ books,
records, accounts and other documents (including, without limitation, any
internal audit report), relevant (as determined by BNFL-USA’s auditor) to
determining its Payment Rights, available to BNFL-USA’s auditing firm for this
purpose. Any Confidential Information of Washington Group or its affiliates
contained within said documentation may be reviewed solely by a third-party
auditing firm, selected by BNFL-USA, and acceptable to Washington Group, which
shall serve under a nondisclosure agreement, of a form reasonably determined by
Washington Group, and which shall release its audited results to BNFL-USA in
such manner that Confidential Information is not disclosed.  In the event such
audit indicates that payments were not made by Washington Group in accordance
with the terms of this Agreement and consistent with CAS, or that Washington
Group over-paid, additional payments or reimbursement, as appropriate, shall be
made consistent with the audit recommendations.  Such payments will include
interest at the prime rate. Provided, however, that should Washington Group
disagree with the audit findings on the basis of its own third-party audit, then
both Parties’ third-party auditors shall meet for the purpose of resolving the
difference and, (i) if resolution occurs, adjustment will be made in accordance
with the resolution while, (ii) if resolution is not reached, the Parties’
disagreement will be resolved in accordance with the procedure set forth in
Section 8.0.

 

(d)           Credit Agreement.  Washington Group represents that it has not
granted to any entity a security interest in the Payment Rights, as that term is
defined at Sections 4.0 and 5.0 of this Agreement, other than the existing
security interest in substantially all of

 

21

--------------------------------------------------------------------------------


 

Washington Group’s assets in favor of Credit Suisse First Boston (“CSFB”), as
administrative agent and collateral agent under that certain Amended and
Restated Credit Agreement dated as of October 7, 2003 (the “Credit Agreement”),
among, inter alia, Washington Group, Credit Suisse First Boston, and the lenders
party thereto, as such Credit Agreement may be amended, waived or otherwise
modified from time to time, which security interest will attach to the assets of
Washington Group and its subsidiaries upon the consummation of the transactions
contemplated by this Agreement.  Pursuant to this Agreement, and as a condition
precedent to the effectiveness of this Agreement, Washington Group shall:  (i)
grant to BNSI a security interest in the Sections 4.0 and 5.0 contracts from
which Payment Rights are derived pursuant to a Security Agreement substantively
in the form of the Security Agreement attached hereto as Exhibit B; and (ii)
enter into an agreement with CSFB and BNFL-USA to confirm its assignment of and
granting of a security interest in said Payment Rights and pursuant to which
CSFB shall acknowledge and consent to said assignment and security interest
pursuant to an Intercreditor Agreement substantively in the form of the
Intercreditor Agreement attached hereto as Exhibit C.

 

10.5         Governing Law. This Agreement is governed by and shall be construed
in accordance with the law of the State of Delaware, without regard to its
conflicts or choice of laws provisions.

 

10.6         Assignment.  No party shall have the right to assign all or any
part of its rights or obligations under this Agreement without the written
consent of the other party and any assignment attempted or purported to have
occurred in the absence of the other party’s consent shall be void and
unenforceable. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns.

 

10.7         No Partnership.  The parties do not intend to create, and this
Agreement shall not be deemed to create, a partnership, joint venture or agency
relationship or any fiduciary duties between WGI and BNFL-USA or any of their
affiliates.  Each party hereby waives, for itself and on behalf of its
Affiliates, any claim or cause of action against the other party, its
affiliates, and their respective directors, officers, employees and agents, from
and against any breach of fiduciary duty to such waiving party.

 

10.8         Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered (including by facsimile) to the other party.

 

22

--------------------------------------------------------------------------------


 

10.9         Binding Nature of Agreement.  Each party hereby represents and
warrants that, except as provided at Section 10.16 and with respect to any DOE
FOCI reviews and consents, it has obtained any necessary internal (e.g.,
corporate governance or creditor) and external (e.g., DOE) approvals to enter
into this Agreement, and that it has the requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. 
Receipt of both of the foregoing pending consents shall be a condition precedent
to the effectiveness of this Agreement.  Certain provisions of this Agreement
apply to the affiliates of Washington Group and BNFL-USA.  Each party hereby
further represents and warrants that it has the authority to bind its affiliates
to the terms of this Agreement applicable to such affiliates and further
acknowledges and agrees that, in signing this Agreement, it has so bound its
affiliates to such provisions.

 

10.10       Right to Compete; Protection of Payment Rights.  Nothing within this
Agreement shall prevent any of the parties and their respective affiliates from
competing against any of the other parties or their respective affiliates for
any business opportunities.

 

10.11       Order of Precedence.  This Agreement shall take precedence over all
other agreements between or among the parties and/or their respective affiliates
including, without limitation, the First Amended Agreement, Economic Rights
Agreement, Supplemental Agreement, and Amended and Restated WGES Limited
Liability Company Agreement.

 

10.12       Invalidity.  In the event that any provision of this Agreement is
held invalid, (i) the validity of the remaining provisions of this Agreement
shall not in any way be affected thereby and (ii) the parties will promptly
enter into good faith negotiations to modify this Agreement to replace the
invalid provision(s) with new provision(s) that will as near as possible
accomplish the purposes intended by such invalid provision(s) in a manner such
that the new provision(s) are jointly believed to be such that they will survive
any further validity challenge.

 

10.13       Waiver of Consequential Damages.  Each party, on behalf of itself
and its affiliates, releases the other party and its affiliates from any and all
incidental, indirect, special, punitive and consequential damages.

 

10.14       Responsibility for Payment/Repayment and Right of Off-set.  Should
BNSI’s Payment Rights for any given payment period be in the negative, or should
BNSI or BNFL Inc. have responsibility to pay amounts under Sections 10.2, 10.3
or other provision of this Agreement (collectively, the “Amounts”), BNSI or BNFL
Inc. shall promptly pay Washington Group the Amounts.  Any BNSI or BNFL Inc.
failure to promptly pay or

 

23

--------------------------------------------------------------------------------


 

reimburse the Amounts shall be handled as a Dispute herein and, in addition to,
or in lieu of, pursuing its rights against BNFL-USA under Section 8.0, Dispute
Resolution, Washington Group may off-set the Amounts against BNSI’s or BNFL
Inc.’s future Fee earned under this Agreement. Should BNSI and/or BNFL-USA fail
to meet any of its obligations under this Agreement to pay sums to Washington
Group, payments will include interest at the prime rate.

 

10.15       Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and supersedes all other prior and contemporaneous agreements and understandings
both written and oral between the parties with respect to the subject matter
hereof.

 

10.16       HSR Act.  As promptly as possible Washington Group and BNFL-USA
shall make, and shall cause their respective affiliates and WGS to make, all
filings required by them in connection with the consummation of the transactions
contemplated hereby with the Federal Trade Commission (the “FTC”) and the United
States Department of Justice – Antitrust Division (the “DOJ”) pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), and the parties shall cooperate with one another in connection with such
filings.  Washington Group and BNFL-USA shall (i) comply at the earliest
practicable date with any request under the HSR Act for additional information,
documents or other material received by such party from the FTC or the DOJ or
any other governmental authority in respect of such filings, and (ii) cooperate
with the other party in connection with any such filings, and in connection with
resolving any investigation or other inquiry of any such agency or other
governmental authority under the antitrust laws.  Each party promptly shall
inform the other party of any communication with, and any proposed
understanding, undertaking or agreement with, any governmental authority
regarding any such filings or any such transaction.  Each party shall be
responsible for its own expenses, including fees and expenses of legal,
financial or other professionals engaged to provide services in respect of such
filing on behalf of such party.  In connection with the transactions
contemplated by this Agreement, Washington Group and BNFL-USA shall use, and
shall cause their respective affiliates to use, commercially reasonable efforts
to take such action as may be required to fulfill the requirements of the HSR
Act or any state statutes, rules, regulations, orders or decrees designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade with respect to the transactions
contemplated hereby as promptly as possible after the execution of this
Agreement.  Notwithstanding anything to the contrary provided herein, neither
Washington Group or any of its affiliates nor BNFL-USA or any of its affiliates
shall be required (i) to

 

24

--------------------------------------------------------------------------------


 

divest any of its businesses, product lines or assets (including, for Washington
Group, any of the WGS assets or the WGES Assets), (ii) to agree to any
limitation on the operation or conduct of its business (including, for
Washington Group, WGS’ business or WGES’ business), or (iii) to waive any of the
provisions of this Agreement.  Notwithstanding anything in this Agreement to the
contrary, this Agreement shall not be effective until the early termination or
expiration of the applicable waiting period under the HSR Act.

 

10.17       Public Statements.  Except as may be required by law, this Agreement
shall remain confidential and public statements (i.e. press releases, etc.) made
by either of the parties about this Agreement shall be agreed to in advance and
by both parties prior to release to the public.

 

10.18      Notices.  Each party giving or making any notice, request, demand or
other communication (each, a “Notice”) pursuant to this Agreement shall give the
Notice in writing and use one of the following methods of delivery, each of
which for purposes of this Agreement is a writing: personal delivery, Registered
or Certified Mail (in each case, return receipt requested and postage prepaid),
nationally recognized overnight courier (with all fees prepaid), or facsimile.
Any Notice shall be addressed to the party to be notified as follows:

 

(a)   if to Washington Group:

 

Washington Group International, Inc.

Energy & Environment

106 Newberry Street S.W.

Aiken, SC 29801

Attention:  President (presently E. Preston Rahe, Jr.)

Facsimile No.:  803-502-9795

 

with a copy to:

 

Washington Group International, Inc.

720 Park Boulevard

Boise, ID 83871

Attention: General Counsel (presently Richard D. Parry, Esq.)

Facsimile No.:  208-386-5220

 

(b)   if to BNFL-USA:

 

BNFL Inc.

Crystal Gateway One

1235 South Clark Street

 

25

--------------------------------------------------------------------------------


 

Suite 700

Arlington, VA 22202

Attention: Philip O. Strawbridge

Facsimile No.: (703) 412-2567

 

with a copy to:

 

BNFL Inc.

Crystal Gateway One

1235 South Clark Street

Suite 700

Arlington, VA 22202

Attention: Jonathan P. Carter, Esq.

Facsimile No.: (703) 412-2571

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers or agents, all as of the date
first written above.

 

 

WASHINGTON GROUP INTERNATIONAL, INC.

 

 


BY:


/S/ GEORGE H. JUETTEN


 

Name:

George Juetten

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

BNFL USA GROUP INC.

 

 

 

 

By:

/s/ John F. Edwards

 

Name:

John F. Edwards

Title:

President

 

26

--------------------------------------------------------------------------------